Citation Nr: 1232764	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-29 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral lower extremity disability.

2.  Entitlement to service connection for bilateral upper extremity disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from May 1973 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

It appears that the issue of entitlement to an increased rating for right knee strain and left knee strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.  


FINDINGS OF FACT

1.  A current bilateral lower extremity disability is not related to service or to a service-connected disability.  

2.  A current bilateral upper extremity disability is not related to service.  


CONCLUSIONS OF LAW

1.  A bilateral lower extremity disability was not incurred in or aggravated by service, and neuropathy of the bilateral lower extremities may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  A bilateral upper extremity disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for a current disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§  1110,1131  (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)  

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) . 

Service connection may be presumed for certain diseases, including peripheral neuropathy, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2011).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

The Board notes that 38 C.F.R. § 3.310  was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
	
A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
	
The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").
	
In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Bilateral lower extremities

The Veteran asserts that he has bilateral neuropathy of the lower extremities which is related to his service-connected lumbar spine disability. 

The Veteran had active duty service from May 1973 to August 1988.  A report of the enlistment examination is not of record.  

Service treatment records reflect several complaints regarding the lower extremities.  

An April 1984 entry in the service medical records noted a complaint of right thigh pain.  The Veteran was referred for EMG evaluation.  

In February 1984, the Veteran was seen in the back clinic with a complaint of right low back pain radiating into the mid thigh and knee.  Motor and sensory examination were within normal limits.  Assessment was low back pain with exacerbation. It was noted that an EMG would be scheduled due to chronicity of pain.  An EMG evaluation in April 1984 was normal, providing evidence against this claim.  

In March 1988, the Veteran was seen with a complaints of pain distal and lateral to the right lower extremity, radiating to the bilateral knee.  Assessment was possible compartment syndrome, mildly symptomatic.  An ice pack was prescribed.

The report of the separation examination in May 1988 noted normal clinical evaluation of the lower extremities.  The Veteran did not report any complaints regarding the lower extremities, and no diagnoses were noted with regard to the lower extremities, providing more evidence against this claim.

Following service, the Veteran had a VA examination in January 1989.  The Veteran reported a history of left leg pain beginning in 1977.  The examination noted mild chondromalacia of the left knee.  There were no other diagnoses regarding the lower extremities.  

The evidence of record does not show treatment or diagnosis of neuropathy within one year of separation from service.  Accordingly, service connection for neuropathy of the bilateral lower extremities may not be presumed.  

Post-service treatment and complaints of a lower extremity disability are initially shown medical records dated in 1996.  Private medical records dated in August 1996 show that the Veteran complained of bilateral leg parasthesias at night while lying down.

VA outpatient records dated in  November 2000 reflect that the Veteran reported lower back pain with pain radiating into his lower extremities bilaterally.  The Veteran complained of sharp pain that radiated down his lower extremities on the outside lateral aspect of his legs.  A brief neurologic examination showed 5/5 power in both lower extremities.  

The Veteran was referred for an EMG.  A report of the EMG, dated in November 2000, concluded that the electrophysiologic findings were suggestive of neuropathy in the lower extremities bilaterally.  The report noted there was no evidence of superimposed right lumbosacral radiculopathy.  

A VA record dated in March 2001 noted diagnoses of low back pain secondary to osteoarthritis and no evidence of radiculopathy and idiopathic neuropathy of the lower extremities, providing more evidence against this claim. 

VA records dated in March 2003 noted left sciatica with associated neuropathy.  

A VA treatment note dated in January 2004 reflects a diagnosis of idiopathic peripheral neuropathy in the legs and radiation of pain with a mild decrease in strength.  

An April 2003 VA treatment record indicated that there were electrophysiological findings compatible with a sensory neuropathy.  The record noted that these findings may reflect a more diffuse polyneuropathy, and additional testing may be helpful.  

In March 2007, the Veteran had a VA examination based upon a review of the claims file.  The Veteran reported that, around 1986 or 1987, while at Redstone Arsenal, he started noticing a sensation of numbness and tingling and discomfort in his legs.  This condition became worse around 2004, extending into his feet.  It was noted that he had an evaluation for this condition, and there was recorded evidence of EMG electromyelogram report from October 2000 with a conclusion that the electrophysiological findings are suggestive of neuropathy in the lower extremities bilaterally.  There was no evidence of superimposed right lumbosacral radiculopathy.  The examiner noted that the Veteran was diagnosed as presenting with idiopathic peripheral neuropathy.  He had significant difficulties ambulating, standing, and lifting secondary to this condition.  The restrictions were the same as for his low back pain.  He was on Gabapentin as ordered by doctors.  

Upon examination, there was no edema present.  As to neurological examination,  the sensory examination showed decreased pinprick bilaterally in the upper and lower extremities.  Motor was 4/5 in the upper and lower extremities.  The examiner noted that the electrophysiological evidence was indicative of sensory motor polyneuropathy in the lower limbs.  There was no evidence of lumbosacral radiculopathy on the left.  The examiner diagnosed idiopathic peripheral neuropathy.  

The examiner opined that the he could not resolve without resort to speculation the issue of whether peripheral neuropathy was related to a lumbosacral spine condition.  The examiner stated that peripheral neuropathy in general is not caused by a lumbosacral condition unless some radiculopathy is present, which has not been found in this particular case, providing some evidence against this claim.  

VA outpatient records reflect diagnoses of polyneuropathy. 

A VA examination of the low back in May 2009 noted a diagnosis of lumbar radiculopathy.

The Veteran has asserted that his bilateral lower leg disability is related to his service-connected back disability.  However, the competent medical evidence of record does not provide a nexus between the diagnosed peripheral neuropathy and his service-connected low back disability.  In this regard, the VA examiner opined that peripheral neuropathy is generally not caused by a lumbosacral condition unless some radiculopathy is present, providing limited evidence against this claim that makes it less likely that this disability is related to the service connected back disability (a less than 50% chance).    

In this regard, it is important to note that the Veteran is already service connected for his bilateral knee problems.  The problems associated with his knees cannot provide the basis to grant the Veteran service connection for a lower extremity problem associated with his back. 

The Board also finds that continuity of symptomatology since service is not shown, and is rebutted.  The VA examination report indicates that the Veteran reported that he started having numbness and tingling in his legs during service in 1986 or 1987.  The Veteran reported that this became worse in 1984 and extended into his feet.  In an October 2008 written statement, the Veteran noted that he has had severe leg pains for more than 20 years.  However, although the Veteran has reported a history of lower extremity symptoms since his service, the Board finds that credible evidence of continuity is not shown, given the absence of any report of such symptoms in several medical records, including the 1988 separation examination and the January 1989 VA examination.  The record reflects a period of approximately eight years between the Veteran's service and his initial documented complaint of leg problems in the private medical records dated in 1996.  During that time, the Veteran was treated for other problem and made no mention of this problem.      

The Board cannot find that service connection is not warranted for a bilateral leg disability on a secondary basis. While the Veteran believes that his leg disability is related to his service-connected back disability, because the etiology of his condition cannot be readily observed by laypersons, his opinion regarding its etiology cannot be considered competent and credible for service connection purposes.  As noted, the VA examiner opined that peripheral neuropathy in general is not caused by a lumbosacral condition unless some radiculopathy is present.  

The Board also notes, that, while some VA records indicate that radiculopathy may be present, this is a disorder of the lumbar spine, which is already service-connected.  

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

In conclusion, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for a disability of the bilateral lower extremities.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.

Bilateral upper extremities

The Veteran alleges that he has carpal tunnel syndrome of the upper extremities, which is related to service.   At the hearing, he testified that he had soreness in his wrists when he was in service.  

Service treatment records show one complaints regarding the left index finger.  In August 1980, the Veteran complained of a jammed left index finger.  A fracture of the left long finger was diagnosed.  Service treatment records are otherwise silent for complaints regarding the upper extremities.  A report of a yearly physical in January 1978 noted a normal clinical evaluation of the upper extremities.  The report of the separation examination in May 1988 noted normal clinical evaluation of the upper extremities. 

The evidence of record does not show that carpal tunnel syndrome or any neuropathy of the upper extremities manifested to a compensable degree within one year of separation from service.   Accordingly, service connection for a bilateral upper extremity disability may not be presumed.

Post-service treatment for a disability of the bilateral upper extremities is shown from 2002 to the present.  

A VA outpatient record dated in January 2002 reflects that the Veteran reported decreased hand grip, numbness and tingling for six to seven months.  

VA outpatient records reflect that the Veteran has been diagnosed with carpal tunnel syndrome.  

In February 2007, the Veteran had a VA examination based upon a review of the claims file.  The Veteran reported that he started having numbness in the distal upper extremities and hands in 2003.  He had an EMG in January 2007 which concluded that the findings were compatible with mild to moderate carpal tunnel syndrome.  The Veteran reported difficulty performing activities of daily life and especially activities requiring dexterity, such as buttoning or unbuttoning clothing or uncapping bottles.  He reported that some weakness was present in his hands.  The examiner diagnosed bilateral carpal tunnel syndrome and peripheral neuropathy, idiopathic.  The examiner opined that, the issue could not be resolved without resort to speculation.  The examiner opined that peripheral neuropathy in general is not caused by a lumbosacral condition unless some radiculopathy is present.

The Board has also considered whether there is evidence of continuity of symptoms of the bilateral upper extremities.  The Veteran is competent to report observable symptomatology, such as pain, tingling and numbness in the hands. Barr, supra.; Layno, supra.  The Veteran has reported that he had pain in his hands and wrists when he was in service.  The Board finds the Veteran credible.   However, the record does not support a finding of continuity of hand and wrist pain since service.  In this regard, post-service treatment records dated in 2002 show that the Veteran reported a six or seven-month history of decreased hand grip and numbness.  The history of symptoms weighs against a finding of continuity of symptomatology, as it places the onset of the Veteran's symptoms in 2002, several years after separation from service.  Accordingly, the Board finds that continuity of upper extremity symptoms since service is not shown.  

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In conclusion, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for a disability of the bilateral upper extremities.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A.  § 5107.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) ; 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a November 2006 notice letter advised the Veteran of the evidence required to substantiate his claims.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R.  § 3.159(c)(4).  In this case, the most recent treatment records and the VA examination provide enough evidence to fully adjudicate this case, at this time.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded a VA medical examination. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

ORDER

Service connection for a bilateral lower extremity disability is denied.

Service connection or a bilateral upper extremity disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


